Citation Nr: 1802207	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-15 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a stomach disability, to include diarrhea and rectal bleeding.

2.  Entitlement to service connection for a stomach disability, to include diarrhea and rectal bleeding.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The claim for service connection for a stomach disorder with diarrhea and rectal bleeding was previously denied in an April 1990 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  The additional evidence received since the final April 1990 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  No current stomach disability began during service or is related to service in any other way.



CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying service connection for a stomach disorder with diarrhea and rectal bleeding is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

2.  The additional evidence presented since the April 1990 rating decision is new and material, and the claim for service connection for a stomach disability, to include diarrhea and rectal bleeding, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a stomach disability, to include diarrhea and rectal bleeding, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108]."  38 U.S.C. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

While in an April 2014 statement of the case, the RO denied the Veteran's service connection claim on the merits, it is nonetheless the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied service connection for a stomach disorder with diarrhea and rectal bleeding in an April 1990 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

A basis of the prior final denial was the finding that a chronic stomach condition with diarrhea and bleeding was not shown by the evidence of record.  Evidence obtained since the April 2010 rating decision includes an October 2012 VA examination report noting a barium enema that showed mild diverticulosis.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has a chronic stomach disability.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a stomach disability, to include diarrhea and rectal bleeding.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his May 2014 substantive appeal and January 2017 testimony before the Board, the Veteran asserts that he has a current stomach disorder, including irritable bowel syndrome, which began in service.  He testified in January 2017 that his stomach problems, including frequent and urgent bowel movements and diarrhea, have occurred since service.  His wife testified that she married the Veteran shortly after he left service, and that he had had his stomach problems since then.

Service treatment records reflect that in April 1975, the Veteran complained of having diarrhea for one week, stomach pain in the morning for one and a half months, and passing 3 to 5 stools in the morning within two hours.  In May 1975 he complained of stomach cramps for two months and diarrhea, thought to be nervous stomach.  In June 1975 he was again seen for nausea and diarrhea, which was thought to be caused by the Veteran being emotional.  It was noted that he had a 6-month history of diarrhea and was very emotional, that his provider was unable to find a physical cause for the diarrhea, and that the etiology was believed to be emotional.  The impression was functional bowel syndrome due to emotions.  There are no subsequent treatment records for stomach problems.  On July 1977 separation examination, no stomach problems were noted or reported, and the Veteran at that time denied having or ever having had frequent indigestion, stomach or intestinal trouble, or piles or rectal disease.   

On October 2012 VA examination, the Veteran reported having several episodes of diarrhea and cramping in the service, and that he still had this condition all these years later.  It was noted that he brought in records from 2009 where he had a barium enema that showed mild diverticulosis, but that he had no other diagnosis for his stomach.  He reported treating his diarrhea with Imodium, and claimed he would go up to 4 times prior to noon with hard or soft stool.  He also reported periodic abdominal pain.  The examiner diagnosed mild sigmoid colon diverticulosis, and opined that the Veteran's current stomach disability was not related to his in-service problems.  The examiner reasoned that, while in service, the Veteran was seen and treated for each episode, and that, while he claimed that he had continued to have his "stomach condition" since service time, there was no medical documentation until 2009 relating to any gastrointestinal conditions.  The examiner further stated that the diagnosis of mild diverticulosis occurred as one aged, so it was less likely than not that this condition was related to the stomach condition from the service.  It was also noted that the Veteran's current complaints of "diarrhea" were subjective, and with describing the bowel movements was not truly "diarrhea," but rather hard and soft stools.

In this case the Veteran's service connection claim must be denied.

The Board finds the October 2012 VA opinion to be highly probative in this case.  The examiner addressed and discussed the Veteran's in-service and post-service gastrointestinal treatment.  The examiner also clearly explained how his current disorder of mild sigmoid colon diverticulosis-as reflected in the diagnostic testing evidence- which was causing his symptoms was likely not related to his in-service problems, but rather was likely related to aging.  

The Board notes a private evaluation report from the Veteran's physician, received in December 2012, reflecting diagnoses of irritable bowel syndrome (IBS) beginning October 2006, and diverticulitis beginning October 2009.  A history of complaints of abdominal pain and cramping was noted, as well as that a 2009 diagnosis of diverticulosis/diverticulitis was made following barium enema and colonoscope.  Periodic diarrhea and constipation was noted.  In a statement received in June 2014, the Veteran's private physician, Dr. J.S., opined that after reviewing the Veteran's service treatment records, it was more likely than not that his current condition of IBS was directly linked to his stomach condition in service.

However, the Board finds the private assessment and opinion less probative than those of the VA examiner.  Importantly, Dr. J.S. offered no explanation or rationale whatsoever for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  Conversely, the VA examiner specifically explained how the Veteran's mild sigmoid colon diverticulosis, as shown on diagnostic testing, was likely related to aging rather than symptoms more than 30 years earlier.  

The Board notes the Veteran's and his wife's reports of gastrointestinal symptoms, including frequent and urgent bowel movements and diarrhea, since service.  However, even thought they might remember the Veteran's gastrointestinal symptoms existing for a long period of time, such statements regarding symptom continuity since service lack credibility.  While service treatment records reflect treatment for gastrointestinal problems as late as June 1975, there are no further treatment records for stomach problems; on separation examination two years later, no stomach problems were noted or reported, and the Veteran denied having or ever having had frequent indigestion, stomach or intestinal trouble, or piles or rectal disease.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history).  In this regard, the earliest indication of treatment for such stomach problems was in the mid to late 2000s, approximately 30 years after the Veteran's separation from service.  There is nothing in the record that explains why the Veteran symptoms, for which he repeatedly sought medical treatment in the first half of 1975, would not have caused him to again seek treatment in the final two years of service or until approximately 30 years after his separation from service, and rather deny a history of stomach problems at the time of such separation.  

Finally, while the Veteran might believe that his current gastrointestinal symptoms and his gastrointestinal symptoms in service are the result of the same condition or disorder, he is not competent to make this medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, a preponderance of the evidence is against a finding that a stomach disability began during service or is related to service in any other way.  Accordingly, service connection for a stomach disability, to include diarrhea and rectal bleeding, must be denied.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a stomach disability, to include diarrhea and rectal bleeding, is reopened and, to that extent only, the appeal is granted.

Service connection for a stomach disability, to include diarrhea and rectal bleeding, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


